—Determination of the respondent, New York State Racing and Wagering Board, dated October 6, 1993, which suspended petitioner’s harness racing license for eight days, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William McCooe, J.], entered December 28, 1993) is dismissed, without costs.
Respondent’s determination that petitioner drove his horse so as to interfere with another horse in violation of 9 NYCRR *1514117.4 (b) is supported by substantial evidence, provided by the fully credited testimony of the track judge, and “must be sustained irrespective of whether a similar quantum of evidence is available to support another conclusion” (Matter of Warner v New York State Racing & Wagering Bd., 99 AD2d 680, 681; see also, Matter of LaChance v Corbisiero, 147 AD2d 80, 87, lv denied 74 NY2d 611). Concur—Ellerin, J. P., Ross, Rubin, Nardelli and Williams, JJ.